        AO 450(GAS Rev 10/03)Judgment in a Civil Case



                                       United States District Court
                                                     Southern District of Georgia
                 Calvin B. James



                                                                                   JUDGMENT IN A CIVIL CASE


                                                V.                               CASENUMBER: CV418-293

                 U.S. Attorney Bobby L. Christine, A.U.S.A. Jennifer J.
                 Kirkland




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
           □        has rendered its verdict.


           j2j Decision by Court.This action came before the Court. The issues have been considered and a decision has been
                    rendered.


                    IT IS ORDERED AND ADJUDGED

                    that in accordance with this Court's Order dated March 4, 2019, adopting the Report and

                     Recommendation of the Magistrate Judge as the opinion of this Court. Plaintiffs complaint is

                     dismissed without prejudice. This action stands closed.




           March 4, 2019                                                       Scott L. Po
           Date




                                                                               (BpJ Deputy
GAS R0V KVI/O?
